 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    ALAN E. SHELTON, an Individual,                 Case No.: 18-cv-02467-AJB-WVG
      and JUSTINE M. SHELTON, an
10
      Individual;                                     ORDER:
11                                  Plaintiffs,
                                                      (1) GRANTING IN PART AND
12   v.                                               DENYING IN PART OCWEN LOAN
13                                                    SERVICING’S MOTION TO
       OCWEN LOAN SERVICING, LLC, a                   DISMISS;
14
      Delaware Limited Liability Company;
15    U.S. BANK TRUST, N.A., in Its                   (2) GRANTING IN PART AND
      Individual Capacity and as Trustee for          DENYING IN PART CHRISTIANA
16
      LSF9 MASTER PARTICIPATION                       TRUST’S MOTION TO DISMISS;
17    TRUST; QUALITY LOAN SERVICE
      CORPORATION, a California                       (3) GRANTING IN PART AND
18
      Corporation; CALIBER HOME                       DENYING IN PART CALIBER
19    LOANS, INC., a Delaware Corporation;            HOME LOANS AND U.S. BANK
      WSFS FINANCIAL CORPORATION,                     TRUST’S MOTION TO DISMISS;
20
      an Entity of Unknown Form;                      AND
21    WILMINGTON SAVINGS FUND
      SOCIETY, FSB, aka WSFS BANK, an                 (4) GRANTING PLAINTIFFS LEAVE
22
      Entity of Unknown Form;                         TO AMEND THEIR FIRST
23    CHRISTIANA TRUST, a Division of                 AMENDED COMPLAINT.
24    WSFS Bank, an Entity of Unknown
      Form, in Its Individual Capacity and as
25    Trustee of ARLP TRUST 3; and DOES
26    1 - 50 Inclusive,

27
                                  Defendants.
28
                                                  1

                                                                           18-cv-02467-AJB-WVG
 1         Before the Court are three motions to dismiss Plaintiffs’ First Amended Complaint
 2   (“FAC”), (Doc. No. 1-4), for failure to state a claim brought by Defendant Ocwen Loan
 3   Servicing, LLC, (Doc. No. 6), Defendant Christiana Trust, (Doc. No. 24), and Defendants
 4   Caliber Home Loans, Inc., and U.S. Bank Trust, N.A., (Doc. No. 27).
 5                                     I.    BACKGROUND
 6         The following facts are taken from the FAC and construed as true for the limited
 7   purpose of resolving the instant motions. See Brown v. Elec. Arts, Inc., 724 F.3d 1235,
 8   1247 (9th Cir. 2013).
 9         Plaintiffs Alan E. Shelton and Justine M. Shelton (collectively “Plaintiffs”) are
10   husband and wife. (Doc. No. 1-4 ¶ 1.) On or about July 2007, Plaintiffs purchased real
11   property at 619 South Cleveland Street in Oceanside, California, (“Property” or “Subject
12   Property”) subject to a mortgage for $810,000.00 (“Loan”). (Doc. No. 6-3, Ex. A ¶ A.)
13   Defendant Ocwen Loan Servicing, LLC, (“Ocwen”) was the loan servicer on the mortgage.
14   (Id. ¶ B.) On or before 2013, Plaintiffs defaulted on the Loan. (Id. ¶ C.) On September 15,
15   2014, Plaintiffs filed a lawsuit in California state court against Ocwen, Case number 37-
16   2014-00030966 (“First Action”). (Doc. No. 1-4 ¶ 11.)
17         The First Action resulted in the execution of a Confidential Settlement and Release
18   Agreement (“Contract”) by and between Plaintiffs and Ocwen. (Id.) The Contract
19   purported to “settle all disputes and claims which exist or which may exist between and
20   among [the Parties] arising out of the facts, matters, and events set forth above, without
21   admitting any liability and settle their rights and obligations in connection with the Loan
22   Documents.” (Doc. No. 6-3, Ex. A ¶ F.) The Contract required Ocwen to accept a deed in
23   lieu of foreclosure (“DIL”) to the Subject Property and required Plaintiffs to surrender the
24   premises with clear title and dismiss the First Action. (Id., Ex. A at 5–6.)
25         Plaintiffs executed the Contract on or about August 31, 2015. (Id., Ex. A at 11–12.)
26   Plaintiffs allege Ocwen executed the Contract on September 9, 2015. (Doc. No. 1-4 ¶ 17.)
27   The First Action was subsequently dismissed. (Id. ¶ 15.) Plaintiffs vacated the premises on
28   or before November 15, 2015, as required by the Contract. (Id. ¶ 18.) On or about April
                                                   2

                                                                                18-cv-02467-AJB-WVG
 1   29, 2016, Ocwen sent Plaintiffs the Notice of Service Transfer to Caliber Home Loans,
 2   Inc., (“Caliber”) to the address of the Subject Property, addressed to Plaintiffs. (Id., Ex. B.)
 3   On or about September 23, 2016, Quality Loan Service Corporation (“Quality”) 1 recorded
 4   a Notice of Default and Election to Sell Under Deed of Trust with the San Diego County
 5   Recorder Office on the Subject Property. (Id., Ex. C.) Attached to the Notice of Default
 6   was a California Declaration of Compliance form, signed on or about November 21, 2013,
 7   by Matthew Owens, a Contract Management Coordinator for Ocwen. (Id., Ex. C at 60.) On
 8   or about January 3, 2017, Quality recorded a Notice of Trustee’s Sale on the Subject
 9   Property. (Id., Ex. D.) And finally, Caliber recorded a Trustee’s Deed Upon Sale on
10   February 3, 2017, on behalf of Quality as Trustee, on the Subject Property. (Id., Ex. E.)
11          Plaintiffs now sue Defendants under the Contract and in connection with the
12   subsequent non-judicial foreclosure on the Subject Property. Plaintiffs plead the following
13   causes of action in their FAC: (1) breach of written contract; (2) breach of implied covenant
14   of good faith and fair dealing; (3) fraud and intentional misrepresentation; (4) negligent
15   misrepresentation; (5) negligence; (6) violations of section 17200 of the California
16   Business and Professions Code; (7) intentional infliction of emotional distress; (8)
17   violations of section 1692 et seq. of Title 15 of the United States Code, the Federal Fair
18   Debt Collection Practices Act; and (9) negligence per se.
19                                           II.    LEGAL STANDARD
20          A motion under Federal Rule of Civil Procedure 12(b)(6) allows dismissal of a case
21   for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). The
22   purpose of Rule 12(b)(6) motion is to test the legal sufficiency of the complaint and a claim
23   may only be dismissed if “it appears beyond doubt that the plaintiff can prove no set of
24
25
26
     1
      Quality is the successor Trustee and: Plaintiffs and Quality “agree that Quality Loan Service
27   Corporation is named as a nominal Defendant and that Plaintiffs are not seeking any monetary relief
     against it, other than as a necessary party for the purposes of verifying acts taken and/or carrying out any
28   necessary acts in accordance with its position as Trustee under the Deed of Trust.” (Doc. No. 20 at 3.)
                                                          3

                                                                                           18-cv-02467-AJB-WVG
 1   facts in support of his claim which would entitle him to relief.” Navarro v. Block, 250 F.3d
 2   729, 732 (9th Cir. 2001) (internal quotations omitted).
 3         In order to survive a motion to dismiss, “a complaint . . . must contain either direct
 4   or inferential allegations respecting all the material elements necessary to sustain recovery
 5   under some viable legal theory.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562 (2007)
 6   (internal citations and quotations marks omitted) (emphasis and omission in original). “[A]
 7   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief
 8   that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
 9   Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007)). Detailed factual allegations are not
10   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
11   conclusory statements, do not suffice.” Id. With respect to Plaintiffs’ state law causes of
12   action, “California law applies because a federal court exercising jurisdiction over non-
13   federal claims must usually apply the substantive law of the state in which it sits.
14   [Citation].” Yount v. Acuff Rose-Opryland, 103 F.3d 830, 836 n.6 (9th Cir. 1996) (citing
15   Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78–80 (1938)).
16                                          III.   DISCUSSION
17         In their motions to dismiss, each Defendant moves to dismiss each cause of action
18   in Plaintiffs’ FAC on different grounds. Plaintiffs’ FAC generally alleges all Defendants
19   are liable for each cause of action, however, as discussed below, Plaintiffs do not
20   sufficiently plead conspiracy or agency, nor do they specify which Defendant is responsible
21   for the various alleged acts of misconduct. As such, the Court will address Defendants’
22   requests for judicial notice and each cause of action as to each Defendant in turn.
23   A.    Defendants’ Requests for Judicial Notice
24         Federal Rule of Evidence 201 states that a “court may judicially notice a fact that is
25   not subject to reasonable dispute because it: (1) is generally known within the trial court’s
26   territorial jurisdiction; or (2) can be accurately and readily determined from sources whose
27   accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).
28
                                                    4

                                                                                 18-cv-02467-AJB-WVG
 1         Ocwen requests judicial notice of the following three documents: (1) as Exhibit A
 2   the Notice and Default and Election to Sell under the Deed of Trust recorded on September
 3   26, 2016 regarding the Property; (2) as Exhibit B the Notice of Trustee’s Sale recorded on
 4   January 3, 2017 regarding the Property; and (3) as Exhibit C the Trustee’s Deed upon Sale
 5   recorded on February 3, 2017 regarding the Property. (Doc. No. 6-2 at 2.)
 6         Christiana Trust requests judicial notice of the following nine documents: (1) as
 7   Exhibit 1 the Deed of Trust recorded on July 27, 2017 regarding the Property; (2) as Exhibit
 8   2 the Assignment of Deed of Trust recorded on August 24, 2011 regarding the Property;
 9   (3) as Exhibit 3 the Assignment of Deed of Trust recorded on December 13, 2013 regarding
10   the Property; (4) as Exhibit 4 the Substitution of Trustee recorded on January 15, 2014
11   regarding the Property; (5) as Exhibit 5 the Corrective Assignment of Deed of Trust
12   recorded on September 7, 2016 regarding the Property; (6) as Exhibit 6 the Substitution of
13   Trustee recorded on September 26, 2016 regarding the Property; (7) as Exhibit 7 the Notice
14   of Default and Election to Sell under Deed of Trust recorded on September 26, 2016
15   regarding the Property; (8) as Exhibit 8 the Notice of Trustee’s Sale recorded on January
16   3, 2017 regarding the Property; and (9) as Exhibit 9 the Trustee’s Deed upon Sale recorded
17   on February 3, 2017 regarding the Property. (Doc. No. 24-2 at 2–3.)
18         All of the above documents are proper for judicial notice as they are publicly
19   recorded documents, referenced in the FAC and/or are central to the allegations of
20   Plaintiff’s FAC. See U.S. v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003); Coto Settlement v.
21   Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010). Accordingly, the Court GRANTS
22   Ocwen’s request for judicial notice and GRANTS Christiana Trust’s request for judicial
23   notice.
24   B.    Insufficiently Pled Agency and Conspiracy Claims
25         Plaintiffs allege as a part of each of their causes of action that “all of the Defendants
26   were, and are, agents of, assigns of, or acting on behalf of, in concert with, and/or
27   conspiring with, each other in doing all of the actions alleged herein.” (Doc. No. 1-4 ¶¶ 33,
28
                                                   5

                                                                                 18-cv-02467-AJB-WVG
 1   43, 53, 65, 76, 96, 133, 143, 153.) However, the balance of Plaintiffs’ FAC is generally
 2   devoid of any specific factual allegations to support their claims of agency or conspiracy.
 3         Under California Civil Code section 2295, an agent is “‘one who represents another,
 4   called the principal, in dealings with third persons.’ An agent acts on behalf of the principal
 5   and subject to the principal’s control.” Seibold v. Ctny. of Los Angeles, 240 Cal. App. 4th
 6   674, 683 (2015). “[W]hether an agency relationship has been created or exists is
 7   determined by the relation of the parties as they in fact exist by agreement or acts, and the
 8   primary right of control is particularly persuasive.” Ralphs Grocery Co. v. Victory
 9   Consultants, Inc., 17 Cal. App. 5th 245, 262–63 (2017) (internal citations omitted). “A
10   principal who conducts an activity through an agent is subject to liability for harm to a third
11   party caused by the agent’s conduct if the harm was caused by the principal’s negligence
12   in selecting, training, retaining, supervising, or otherwise controlling the agent.” Phillips
13   v. TLC Plumbing, Inc., 172 Cal. App. 4th 1133, 1140 (2009) (quoting Restatement (Third)
14   of Agency § 7.05 (2006)). Plaintiffs’ FAC alleges no facts of agreement, actions
15   constituting agreement, or control beyond the conclusory statement that Defendants were
16   agents of one another and were acting within the scope of such agency. (See e.g., Doc. No.
17   1-4 ¶ 9.) This is insufficient to support a claim of agency.
18         “[C]onspiracy is not a cause of action, but a legal doctrine that imposes liability on
19   persons who, although not actually committing a tort themselves, share with the immediate
20   tortfeasors a common plan or design in its perpetration.” I-CA Enterprises, Inc. v. Palram
21   Americas, Inc., 235 Cal. App. 4th 257, 271 (2015) (internal quotations and citations
22   omitted). “A party seeking to establish a civil conspiracy must show that each member of
23   the conspiracy acted in concert and came to a mutual understanding to accomplish a
24   common and unlawful plan, and that one or more of them committed an overt act to further
25   it. It is not enough that the [conspirators] knew of an intended wrongful act, they must
26   agree—expressly or tacitly—to achieve it.” AREI II Cases, 216 Cal. App. 4th 1004, 1022
27   (2013) (internal quotations and citations omitted). “To properly plead a conspiracy cause
28   of action, the plaintiff must allege ‘the formation and operation of the conspiracy and
                                                    6

                                                                                 18-cv-02467-AJB-WVG
 1   damage resulting to plaintiff from an act or acts done in furtherance of the common
 2   design.’” AccuImage Diagnostics Corp v. Terarecon, Inc., 260 F. Supp. 2d 941, 947 (N.D.
 3   Cal. 2003) (quoting Mox, Inc. v. Woods, 202 Cal. 675, 677 (1927)). Again, Plaintiffs allege
 4   no facts of agreement, express or implied, or mutual understanding to achieve a common
 5   and unlawful plan beyond the conclusory statement that Defendants conspired with one
 6   another.
 7          Plaintiffs allege various acts occurred, which purportedly caused their injuries, but
 8   fail to allege how any of these acts fit together to show agency or a conspiracy. Plaintiffs’
 9   attempt to address this pleading deficiency in their opposition papers also falls short. First,
10   Plaintiffs’ opposition papers contain the same conclusory statements and discrete acts
11   without any facts to show agreement. Second, the Court generally cannot look beyond the
12   pleadings to resolve a motion to dismiss for failure to state a claim. Schneider v. Cal. Dep’t
13   of Corrs., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998); Jacobellis v. State Farm Fire & Cas.
14   Co., 120 F.3d 171, 172 (9th Cir. 1997); Allarcom Pay Television Ltd. v. Gen. Instrument
15   Corp., 69 F.3d 381, 385 (9th Cir. 1995). New allegations contained in plaintiffs’ moving
16   papers are irrelevant for Rule 12(b)(6) purposes. Schneider, 151 F.3d at 1197 n.1.
17          The Court finds Plaintiffs’ FAC fails to allege facts to support a finding of agency
18   or conspiracy sufficient to state a claim under those theories. To the extent the FAC relies
19   on these theories, the Court will disregard those allegations. Therefore, the Court will
20   assess each cause of action discretely as to each defendant challenging the FAC.
21   C.     Defendant Ocwen Loan Servicing, LLC’s Motion to Dismiss
22          Ocwen moves to dismiss Plaintiffs’ FAC for failure to state a claim as to each cause
23   of action, generally, on the grounds that Ocwen did not conduct the non-judicial foreclosure
24   and, even if Ocwen did conduct the non-judicial foreclosure, it had that right under the
25   Contract and DIL. The Court will assess the sufficiency of each cause of action as to Ocwen
26   in turn.
27   ///
28   ///
                                                    7

                                                                                 18-cv-02467-AJB-WVG
 1         i.     Breach of Written Contract Claim
 2         Ocwen moves to dismiss the first cause of action for breach of written contract for
 3   failure to state a claim on the following grounds: (1) Ocwen did not conduct a non-judicial
 4   foreclosure sale of the Subject Property and (2) the Contract and DIL expressly allowed
 5   for non-judicial foreclosure.
 6                a.    Plaintiffs sufficiently pled a claim for breach of written contract as to
 7                      Ocwen
 8         To state a claim for breach of a written contract, a plaintiff must allege the essential
 9   elements: (1) existence of a contract; (2) performance of all conditions on the claimant’s
10   part or the claimant’s excuse for nonperformance; (3) breach by the defendant; and (4)
11   resulting damage to the claimant. See Reichert v. General Ins. Co., 68 Cal. 2d 822, 830
12   (1968).
13         “‘Resolution of contractual claims on a motion to dismiss is proper if the terms of
14   the contract are unambiguous.’” Monaco v. Bear Sterns Residential Mortg. Corp., 554 F.
15   Supp. 2d 1034, 1040 (C.D. Cal. 2008) (quoting Bedrosian v. Tenet Healthcare Corp., 208
16   F.3d 220 (9th Cir. 2000)). “A contract provision will be considered ambiguous when it is
17   capable of two or more reasonable interpretations.” Id. (citing Bay Cities Paving &
18   Grading, Inc. v. Lawyers’ Mut. Ins. Co., 5 Cal. 4th 854, 867 (1993)). “An ambiguity may
19   appear on the face of an agreement or extrinsic evidence may reveal a latent ambiguity.”
20   Fremont Indem. Co. v. Fremont Gen. Corp., 148 Cal. App. 4th 97, 114 (2007) (citation
21   omitted). Language in a contract must be construed as a whole and in the circumstances of
22   the case. Bank of W. v. Superior Court, 2 Cal. 4th 1254, 1265 (1992). Where the language
23   “leaves doubt as to the parties’ intent,” the motion to dismiss must be denied. See Consul
24   Ltd. v. Solide Enters., Inc., 802 F.2d 1143, 1149 (9th Cir. 1986).
25         Here, Plaintiffs allege they entered into a written Contract with Ocwen. (Doc. No.
26   1-4 ¶¶ 18, 34.) Plaintiffs allege they performed all of their “obligations, conditions,
27   covenants, and promises under the Contract.” (Doc. No. 1-4 ¶ 35.) Accepting Plaintiffs’
28   allegations as true, Plaintiffs executed and timely returned the DIL and the Contract to
                                                   8

                                                                                18-cv-02467-AJB-WVG
 1   Ocwen on August 31, 2015. (Id. ¶ 18.) They filed a voluntary dismissal of the First Action.
 2   (Id. ¶ 20.) They surrendered and vacated the Subject Property on or before the Vacate Date
 3   specified in the Contract. (Id. ¶ 18.) The title on the Subject Property was “clear.” (Id.)
 4   Plaintiffs were not notified of any issues related to the title to the Subject Property or the
 5   interior of the Subject Property. (Id. ¶¶ 18, 39.) Construing all reasonable inferences in
 6   Plaintiffs’ favor, the interior of the Subject Property was satisfactory under the Contract.
 7   (Id. ¶ 18.)
 8          Plaintiffs allege Ocwen breached the Contract when they failed to perform its
 9   obligations under the Contract. Again, accepting Plaintiffs’ allegations as true, the Contract
10   required Ocwen to accept the DIL, (Doc. No. 6-3, Ex. A at 5), settle the Loan, (id.), take
11   possession of the Subject Property, and to cease further debt collection and negative credit
12   reporting as to the Loan. (Doc. No. 1-4 ¶ 20.) Ocwen accepted the DIL, but failed to
13   perform its other obligations. Ocwen took no steps to accept ownership of the Subject
14   Property on behalf of Christiana Trust pursuant to the DIL. Ocwen failed to settle the Loan
15   pursuant to the Contract, demonstrated by Ocwen’s subsequent transfer of the servicing of
16   the Loan after the execution and delivery of the Contract and DIL. (See id. ¶ 22; see also
17   id., Ex. B.) Ocwen did not take possession or secure the Property resulting in squatters
18   taking possession. (Id. ¶ 18.) Plaintiffs further allege Ocwen breached the Contract’s “Time
19   is of the Essence” clause, (see Doc. No. 6-3, Ex. A at 9), by failing to timely exercise the
20   option of either accepting the DIL or rejecting the DIL, and in doing so, breached the
21   Contract. (See Doc. No. 1-4 ¶ 39.)
22          Lastly, Plaintiffs allege they have been damaged by Ocwen’s breach because Ocwen
23   and its successors continued debt collection against Plaintiffs, continued negative reporting
24   against Plaintiffs, and ultimately foreclosed on the Subject Property. Plaintiffs’ stated
25   reason for entering into the Contract and executing the DIL was “to protect their credit
26   scores, credit reputation, and and [sic] status in their community.” (Id. ¶ 21.) Plaintiffs
27   allege they have experienced, and continue to experience, loss of money, credit score and
28
                                                   9

                                                                                18-cv-02467-AJB-WVG
 1   credit reputation damages. (Id. ¶ 40.) The Court finds Plaintiffs have sufficiently stated a
 2   claim for breach of contract as to Ocwen.
 3                  b.     Even if Ocwen did not conduct the non-judicial foreclosure, they could
 4                         still be liable for breach of contract.
 5            Ocwen argues it did not breach the Contract because Caliber, not Ocwen, ultimately
 6   foreclosed on the Subject Property. (Doc. No. 6-1 at 9–10, 13.) However, Ocwen fails to
 7   address the other acts and omission Plaintiffs allege were committed by Ocwen.
 8   Specifically, Ocwen did not settle the Loan but rather transferred it to another servicer, it
 9   did not take possession of the Subject Property, continued collection activities and negative
10   credit reporting against Plaintiffs, and generally failed to act timely under the Contract and
11   DIL. The ultimate foreclosure on the Subject Property was but one instance of an alleged
12   breach. Ocwen provides no explanation for its other actions or excuse for non-performance
13   beyond the conclusory statements that they always had the right to foreclose on the Subject
14   Property.
15            Construing the allegations in the light most favorable to Plaintiffs, Ocwen’s failure
16   to settle the Loan, failure to take possession of the Subject Property, and general failure to
17   act timely under the Contract, are sufficient allegations to support a breach of contract
18   claim.
19                  c.     The Contract language allowing for non-judicial foreclosure is
20                         ambiguous.
21            Ocwen argues that, even if Ocwen had foreclosed on the Subject Property, it always
22   had such a right under Contract. (Doc. No. 6-1 at 9–10, 14–15.) Such a provision in the
23   context of these integrated documents appears ambiguous.
24            Plaintiffs argue they entered into the Contract and DIL to settle the First Action and
25   avoid foreclosure. (See Doc. No. 1-4 ¶ 20.) The DIL purports to grant the Subject Property
26   to Christiana Trust, through Ocwen, in exchange for “full satisfaction of all obligations
27   secured by the deed of trust” and is characterized as an “absolute conveyance.” (Doc. No.
28   6-3, Ex. A at 5.) The Estoppel Affidavit attached to the DIL states “the consideration for
                                                     10

                                                                                 18-cv-02467-AJB-WVG
 1   said deed was and is the full cancellation of all debts, obligations, costs and charges secured
 2   by the certain deed of trust executed by [Plaintiffs]….” (Doc. No. 1-4, Ex. A at 51.) Ocwen
 3   points to paragraph 8 of the Contract that reserved for Ocwen, and its successors and
 4   assigns, the right to foreclose. (Doc. No. 6-3, Ex. A at 8.) Thus, foreclosure was always an
 5   option under the Contract and DIL. It is not clear from the FAC or the moving papers how
 6   the stated aims of the Contract and DIL and paragraph 8 align. Therefore, it appears the
 7   “integrated” Contract, comprised of the Contract and DIL, is susceptible to two
 8   interpretations and thus, is ambiguous. See Bay Cities Paving & Grading, Inc., 5 Cal. 4th
 9   at 867. The language as to the purpose and intended result of the Contract and DIL is
10   ambiguous; specifically, whether the right to foreclose was reserved or extinguished by the
11   integrated Contract.
12         The Court finds Plaintiffs have alleged facts sufficient to state a plausible claim for
13   breach of written contract. Further, the Court finds the integrated Contract is susceptible to
14   more than one interpretation, therefore, it is not suitable for resolution on a motion to
15   dismiss.
16         Accordingly, the Court DENIES Ocwen’s motion to dismiss Plaintiffs’ first cause
17   of action.
18         ii.    Breach of Implied Covenant of Good Faith and Fair Dealing Claim
19         Ocwen moves to dismiss the second cause of action for breach of implied covenant
20   of good faith and fair dealing for failure to state a claim on the ground that the claim is
21   duplicative of the breach of contract claim.
22         The implied covenant of good faith and fair dealing provides that no party to a
23   contract may do anything that would deprive another party of the benefits of the agreement.
24   See Kransco v. Am. Empire Surplus Lines Ins. Co., 23 Cal. 4th 390, 400 (2000). “This
25   covenant not only imposes upon each contracting party the duty to refrain form [sic] doing
26   anything which would render performance of the contract impossible by any act of his own,
27   but also the duty to do everything that the contract presupposes that he will do to
28   accomplish its purpose.” Harm v. Frasher, 181 Cal. App. 2d 405, 417 (1960); see also
                                                    11

                                                                                 18-cv-02467-AJB-WVG
 1   Careau & Co. v. Security Pac. Bus. Credit, Inc., 222 Cal. App. 3d 1371, 1393 (1990).
 2   “[A]llegations which assert such a claim must show that the conduct of the defendant,
 3   whether or not it also constitutes a breach of a consensual contract term, demonstrates a
 4   failure or refusal to discharge contractual responsibilities, prompted not by an honest
 5   mistake, bad judgment or negligence but rather by a conscious and deliberate act, which
 6   unfairly frustrates the agreed common purposes and disappoints the reasonable
 7   expectations of the other party thereby depriving that party of the benefits of the
 8   agreement.” Careau & Co., 222 Cal. App. 3d at 1395. However, an implied covenant claim
 9   that “merely realleges the breach [of contract] as the violation of the covenant is
10   superfluous.” Guz v. Bechtel Nat. Inc., 24 Cal. 4th 317, 352 (2000).
11         In order to assert this claim, Plaintiffs must plead the existence of a contractual
12   obligation, along with “conduct which … frustrates the other party’s rights to benefit from
13   the contract.” Racine & Laramie, Ltd. v. Dep't of Parks & Recreation, 11 Cal. App. 4th
14   1026, 1031–32 (1992), reh’g denied and opinion modified (Jan. 6, 1993), as modified on
15   denial of reh’g (Mar. 25, 1993).
16         Plaintiffs argue Ocwen had a contractual obligation to accept the DIL and settle the
17   Loan and Ocwen not only failed to perform their obligations, but did so in bad faith. Ocwen
18   argues Plaintiffs cannot establish noncompliance with the Contract or DIL and the implied
19   covenant claim is duplicative of breach of written contract claim. (Doc. No. 6-1 at 16.) As
20   previously discussed, Plaintiffs adequately pled their breach of contract claim. Plaintiffs
21   allege actions by Ocwen beyond the breach of contract; specifically, the transfer of the
22   Loan to Caliber after the execution, delivery of the Contract and DIL, the continued debt
23   collection actions, and negative reporting to credit agencies. (Doc. No. 1-4 ¶ 47.) The Court
24   finds the FAC contains facts sufficient to state a claim for breach of implied covenant of
25   good faith and fair dealing.
26         Accordingly, the Court DENIES Ocwen’s motion to dismiss Plaintiffs’ second
27   cause of action.
28   ///
                                                  12

                                                                               18-cv-02467-AJB-WVG
 1          iii.   Fraud and Intentional Misrepresentation Claim
 2          Ocwen moves to dismiss of the third cause of action for fraud and intentional
 3   misrepresentation on the following grounds: (1) failure to meet the requirements of Federal
 4   Rule of Civil Procedure Rule 9(b); (2) violating the parol evidence rule; and (3) being
 5   duplicative of the breach of contract claim.
 6          A breach of contract may be tortious where: “(1) the breach is accompanied by a
 7   traditional common law tort, such as fraud or conversion; (2) the means used to breach the
 8   contract are tortious, involving deceit or undue coercion; or (3) one party intentionally
 9   breaches the contract intending or knowing that such a breach will cause severe,
10   unmitigable harm in the form of mental anguish, personal hardship, or substantial
11   consequential damages.’ Focusing on intentional conduct gives substance to the
12   proposition that a breach of contract is tortious only when some independent duty arising
13   from tort law is violated.” Robinson Helicopter Co. v. Dana Corp., 34 Cal. 4th 979, 990
14   (2004) (citations omitted). A breach of the implied covenant of good faith and fair dealing
15   or where the contract was fraudulently induced are examples of when a breach of contract
16   rises to the level of tortious. See id. at 989.
17          The elements of common law fraud in California are: (1) a misrepresentation of
18   material fact (false representation, concealment, or nondisclosure); (2) knowledge of
19   falsity; (3) intent to defraud, i.e. to induce reliance; (4) justifiable reliance; and (5) resulting
20   damage. Id. at 990. A plaintiff “must state with particularity the circumstances constituting
21   fraud.” Fed. R. Civ. P. 9(b); see Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106–07
22   (9th Cir. 2003) (stating a plaintiff must include “the who, what, where, when and how” of
23   the fraud).
24                 a.     Plaintiffs fail to satisfy Rule 9(b).
25          “Rule 9(b) demands that, when averments of fraud are made, the circumstances
26   constituting the alleged fraud be specific enough to give defendants notice of the particular
27   misconduct so that they can defend against the charge and not just deny that they have done
28   anything wrong. Averments of fraud must be accompanied by the who, what, when, where,
                                                       13

                                                                                     18-cv-02467-AJB-WVG
 1   and how of the misconduct charged. A plaintiff must set forth more than the neutral facts
 2   necessary to identify the transaction. The plaintiff must set forth what is false or misleading
 3   about a statement, and why it is false.” Vess, 317 F.3d at 1106 (internal citations omitted).
 4   “[W]here multiple defendants are asked to respond to allegations of fraud, the complaint
 5   must inform each defendant of his alleged participation in the fraud.” Castaneda v. Saxon
 6   Mortg. Servs., Inc., 687 F. Supp. 2d 1191, 1199 (E.D. Cal. 2009).
 7         Additionally, where a fraud or misrepresentation is predicated on a failure to perform
 8   contractual obligations, California law requires “something more than nonperformance” to
 9   prove the “defendant’s intent not to perform his promise.” Tenzer v. Superscope Inc., 39
10   Cal. 3d 18, 30 (1985); see also Riverisland Cold Storage, Inc. v. Fresno-Madera Prod.
11   Credit Ass’n, 55 Cal. 4th 1169, 1183 (2013) (finding intent must be shown by more than
12   proof of an unkept promise or mere failure to perform). Fraudulent intent may be
13   established or inferred by circumstantial evidence. Tenzer, 39 Cal. 3d at 29 (citing Prosser
14   and Keeton on Torts 764–765 (5th ed. 1984)).
15         Plaintiffs allege Ocwen entered into the Contract and DIL with no intention of
16   honoring the promises therein. However, Plaintiffs fail to plead with particularity any facts
17   beyond that conclusory statement to support their claim. Plaintiffs generally allege a variety
18   of discrete acts, representations, and omissions, but fail to identify with particularity how
19   those acts of misconduct add up to fraud. Plaintiffs’ allegations are missing the “who, what,
20   when, where, and how of the misconduct charged.” See Vess, 317 F.3d at 1106. Plaintiffs
21   do not identify with particularity who is responsible for which acts of alleged misconduct.
22   Nor do Plaintiffs disclose the substance of the representations beyond a general allegation
23   that representations were made.
24         The Court finds Plaintiffs fraud and intentional misrepresentation claims fail to
25   satisfy the Rule 9(b) heightened pleading standard.
26                b.     Ocwen’s parol evidence rule argument is not persuasive.
27         Ocwen argues any representations made outside the express provisions of the written
28   Contract is barred by the parol evidence rule. (Doc. No. 6-1 at p. 17.) The parol evidence
                                                   14

                                                                                 18-cv-02467-AJB-WVG
 1   rule bars consideration of evidence of contemporaneous statements where the written
 2   contract is unambiguous. Cal. Civ. Proc. §1856(g). However, the California Supreme Court
 3   has unequivocally held that parol evidence is admissible to prove fraud. See Riverisland
 4   Cold Storage, Inc., 55 Cal. 4th at 1180. “‘Parol evidence is always admissible to prove
 5   fraud, and it was never intended that the parol evidence rule should be used as a shield to
 6   prevent the proof of fraud.’” Id. at 1180–81 (quoting Ferguson v. Koch, 204 Cal. 342, 347
 7   (1928)).
 8          Plaintiffs allege Ocwen, in addition to breaking the express promises made in the
 9   Contract and DIL, acted with the intention to never honor the express promises made. (Doc
10   No. 1-4 ¶ 54.) Therefore, despite the general statutory bar on parol evidence in contract
11   interpretation cases, where fraud is alleged, such evidence may be considered.
12          The parol evidence rule only guards against the introduction of evidence to show
13   promises inconsistent with the promises expressed in the written contract and not against
14   introduction of evidence to prove fraud. Therefore, the Court does not find Ocwen’s parol
15   evidence argument persuasive.
16                c.     Plaintiffs’ fraud claim is not duplicative.
17          Ocwen further argues Plaintiffs’ fraud claim “merely restate[s] the breach of written
18   contract [claim].” (Doc. No. 6-1 at 17.) In order to maintain a claim for fraud or intentional
19   misrepresentation in connection with a breach of contract claim, a plaintiff must allege
20   some misconduct independent of the breach. See Robinson Helicopter Co., 34 Cal. 4th at
21   990.
22          Plaintiffs allege Ocwen acted wrongfully, either negligently, intentionally, or
23   fraudulently. As such, Ocwen’s “repackaging” or “duplicative” argument is unavailing.
24   However, as discussed above, Plaintiffs fail to plead their fraud claim with the particularity
25   required by Rule 9(b).
26   ///
27   ///
28   ///
                                                   15

                                                                                18-cv-02467-AJB-WVG
 1                d.     Plaintiffs’ illusory contract argument was not properly alleged in the
 2                       FAC.
 3         In their opposition papers, Plaintiffs argue Ocwen’s reliance on the Contract
 4   provision that purports to allow foreclosure renders the Contract illusory for lack of
 5   consideration. (Doc. No. 17 at 7.)
 6         As previously stated, the Court generally cannot look beyond the pleadings to
 7   resolve a motion to dismiss for failure to state a claim. Schneider, 151 F.3d at 1197 n.1.
 8   Therefore, the Court finds Plaintiffs’ illusion and consideration allegations unsuitable for
 9   determination in the present motion.
10         In sum, the Court finds Plaintiffs have not alleged facts sufficient to state a plausible
11   claim for fraud or intentional misrepresentation because they have not alleged the
12   fraudulent misconduct with particularity as required by Rule 9(b).
13         Accordingly, the Court GRANTS Ocwen’s motion to dismiss as to this claim.
14         iv.    Negligent Misrepresentation
15         Ocwen moves to dismiss the fourth cause of action for negligent misrepresentation
16   for failure to state a claim on the ground that the claim is barred by the “integrated”
17   Contract and fails to satisfy Rule 9(b).
18         “The elements of negligent misrepresentation are the same as intentional fraud with
19   the exception of the requirement of scienter.” Chan v. Chancelor, No. 09CV1839 AJB
20   (CAB), 2011 WL 5914263, at *5 (S.D. Cal. Nov. 28, 2011) (citing Melican v. Regents of
21   Univ. of Cal., 151 Cal. App. 4th 168, 181–82 (2007)). “Like a claim for intentional fraud,
22   a claim for negligent misrepresentation must meet the particularity requirement of Rule
23   9(b).” Id. The elements of negligent misrepresentation are: “(1) the misrepresentation of a
24   past or existing material fact, (2) without reasonable ground for believing it to be true, (3)
25   with intent to induce another’s reliance on the fact misrepresented, (4) justifiable reliance
26   on the misrepresentation, and (5) resulting damage.” Apollo Capital Fund LLC v. Roth
27   Capital Partners, LLC, 158 Cal. App. 4th 226, 243 (2007). “In contrast to fraud, negligent
28   misrepresentation does not require knowledge of falsity.” Id. “However, a positive
                                                   16

                                                                                 18-cv-02467-AJB-WVG
 1   assertion is required; an omission or an implied assertion or representation is not
 2   sufficient.” Id.
 3          Here, Plaintiffs plead no specific factual allegations regarding any particular
 4   misrepresentation made by any particular Defendant. To the contrary, Plaintiffs again lump
 5   together the Defendants and make only broad allegations regarding misrepresentation.
 6   Again, Plaintiffs’ allegations of misconduct do not satisfy the particularity requirement of
 7   Rule 9(b). Furthermore, many of Plaintiffs’ allegations are for omissions and lack the
 8   “positive assertions” required to sufficiently plead negligent misrepresentation.
 9          Accordingly, the Court GRANTS Ocwen’s motion to dismiss as to this claim.
10          v.     Negligence Claim
11          Ocwen moves to dismiss the fifth cause of action for negligence for failing to state
12   a claim on the ground that Ocwen did not owe Plaintiffs a duty of care.
13          To properly state a claim for negligence, a plaintiff must show: (1) the defendant
14   owed a legal duty to the plaintiff; (2) the defendant breached that duty; (3) the breach was
15   the proximate or legal cause of their injuries; and (4) damages. Friedman v. Merck & Co.,
16   107 Cal. App. 4th 454, 463 (2003); Mendoza v. City of Los Angeles, 66 Cal. App. 4th 1333,
17   1339 (1998). “[W]here the ‘negligent’ performance of a contract that amounts to nothing
18   more than a failure to perform the express terms of the contract, the claim is one for contract
19   breach, not negligence.” N. Am. Chem. Co. v. Superior Court, 59 Cal. App. 4th 764, 774
20   (1997) (emphasis in original) (citations omitted). “However, for over fifty years California
21   has also recognized the fundamental principle that [a]ccompanying every contract is a
22   common-law duty to perform with care, skill, reasonable expedience, and faithfulness the
23   thing agreed to be done, and a negligent failure to observe any of these conditions is a tort,
24   as well as a breach of the contract.” Id. (internal quotations omitted). And while “[a]
25   contractual obligation may create a legal duty . . . conduct amounting to a breach of contract
26   becomes tortious only when it also violates a duty independent of the contract arising from
27   principles of tort law.” Erlich v. Menezes, 21 Cal. 4th 543, 551 (1999).
28
                                                   17

                                                                                 18-cv-02467-AJB-WVG
 1            Plaintiffs allege Ocwen owed them a general duty of care to use ordinary care to
 2   prevent causing Plaintiffs’ injury. Ocwen argues Plaintiffs’ negligence claim is merely a
 3   repackaging of the breach of contract claim. (Doc. No. 6-1 at 19.) The Court agrees.
 4   Plaintiffs’ FAC fails to allege Ocwen owed a duty of care independent of its obligations
 5   under the Contract. “Contract law exists to enforce legally binding agreements between
 6   parties; tort law is designed to vindicate social policy.” Applied Equip. Corp. v. Litton
 7   Saudi Arabia Ltd., 7 Cal. 4th 503, 514 (1994) (citation omitted). Here, Plaintiffs have not
 8   alleged a duty or obligation beyond the Contract.
 9            In their opposition, Plaintiffs argue “Ocwen fails to properly apply [the Nymark 2]
10   test to the case now before the Court.” (Doc. No. 17 at 9.) Plaintiffs then proceed to apply
11   the Nymark factors to their case to argue Ocwen owed them a duty of care. Id. However,
12   Plaintiffs failed to plead these allegations in their FAC. As stated above, the Court cannot
13   and will not look beyond the pleadings to resolve a motion to dismiss for failure to state a
14   claim. See Schneider, 151 F.3d at 1197 n.1. Therefore, the Court finds this argument
15   unsuitable for consideration in the present motion.
16            Accordingly, the Court GRANTS Ocwen’s motion to dismiss as to this claim.
17            vi.    Violations of California Business & Profession’s Code § 17200 Claim
18            Ocwen moves to dismiss the sixth cause of action for violations of section 17200 of
19   the California Business and Professions code, California’s Unfair Competition Law
20   (“UCL”), for failing to state a claim on the following grounds: (1) the underlying claims
21   fail and (2) the remedy available under the UCL is inapplicable.
22            To maintain a claim under the UCL, a plaintiff must allege that she has suffered (1)
23   economic injury (2) as a result of the alleged unfair business practice. Stewart v. Screen
24   Gems-EMI Music, Inc., 81 F. Supp. 3d 938, 967 (N.D. Cal. 2015) (citing Kwikset Corp. v.
25   Sup. Ct., 51 Cal. 4th 310, 323 (2011)). The UCL prohibits any “unlawful, unfair or
26   fraudulent business act or practice . . . .” Cal. Bus. & Prof. Code § 17200. Since the statute
27
28   2
         Nymark v. Heart Federal Savings & Loan Ass’n, 231 Cal. App. 3d 1089 (1991)
                                                       18

                                                                                      18-cv-02467-AJB-WVG
 1   is written in the disjunctive, there are three separate types of unfair competition: (1)
 2   unlawful, (2) unfair, or (3) fraudulent. Pastoria v. Nationwide Ins., 112 Cal. App. 4th 1490,
 3   1496 (2003).
 4         a.     Plaintiffs sufficiently allege unlawful conduct.
 5         To state a claim under the unlawful prong of the UCL, a plaintiff must plead: (1) a
 6   predicate violation, and (2) an accompanying economic injury caused by the violation. In
 7   re Trader Joe's Tuna Litig., 289 F. Supp. 3d 1074, 1088 (C.D. Cal. 2017). “[V]irtually any
 8   state, federal or local law can serve as the predicate.” Friedman v. AARP, Inc., 855 F.3d
 9   1047, 1052 (9th Cir. 2017) (internal citations and quotation marks omitted). “Section 17200
10   ‘borrows’ violations of other laws and treats them as unlawful practices that the unfair
11   competition law makes independently actionable.” Cel–Tech Comm., Inc. v. Los Angeles
12   Cellular Tel. Co., 20 Cal. 4th 163, 180 (1999) (internal quotations omitted). Conduct that
13   violates the FDCPA would be sufficient to support a UCL claim under the unlawful prong.
14   See Renick v. Dun & Bradstreet Receivable Mgmt. Services, 290 F.3d 1055, 1057–58 (9th
15   Cir. 2002). Conduct that violates obligations imposed by common law would also be
16   sufficient to support a UCL claim under the unlawful prong. See Newton v. Am. Debt Servs.,
17   Inc., 75 F. Supp. 3d 1048, 1058 (N.D. Cal. 2014) (citing Zhang v. Superior Court, 57 Cal.
18   4th 364, 384 (2013)). For a breach of contract to be the basis of a UCL claim, the breaching
19   conduct must also constitute conduct that is unlawful, unfair, or fraudulent. Puentes v.
20   Wells Fargo Home Mortg., Inc., 160 Cal. App. 4th 638, 645 (2008).
21         Here, Plaintiffs have alleged sufficient facts to state a claim for breach of contract,
22   see Section III.C.i., supra, and to state a claim for violations of the FDCPA, see section
23   III.C.viii., infra. Plaintiffs fail to articulate what about the breach was also unlawful, unfair,
24   or fraudulent; therefore, the breach cannot be the basis of the UCL violation. However,
25   Plaintiffs do sufficiently plead a violation of the FDCPA, which is a viable basis for a UCL
26   violation. Therefore, Plaintiffs have sufficiently pled a claim under the unlawful prong.
27   ///
28   ///
                                                     19

                                                                                   18-cv-02467-AJB-WVG
 1                b.     Plaintiffs fail to sufficiently allege unfair conduct.
 2         To state a claim under the unfair prong of the UCL, a plaintiff needs to plead conduct
 3   that is unfair because it (1) “offends an established public policy” or (2) “is immoral,
 4   unethical, oppressive, unscrupulous or substantially injurious to consumers” and the utility
 5   of that conduct is outweighed by the harm to the consumer. Davis v. HSBC Bank Nev.,
 6   N.A., 691 F.3d 1152, 1169 (9th Cir. 2012). “[A] practice may be deemed unfair even if not
 7   specifically proscribed by some other law.” Cel-Tech Commc'ns, Inc., 20 Cal. 4th at 180.
 8         Plaintiffs allege Ocwen acted unfairly when it entered into the Contract and DIL. In
 9   connection with the Contract and DIL, Ocwen represented the Loan would be cancelled,
10   and the Subject Property would be accepted by them. However, Ocwen subsequently
11   transferred the Loan rather than settling it pursuant the Contract. Plaintiffs allege they were
12   economically damaged by the collections actions, credit reporting, and ultimate foreclosure
13   on the Subject Property that occurred thereafter. Plaintiffs further allege Ocwen engaged
14   in similar conduct with other borrowers and these other lawsuits show a pattern of practice
15   of not honoring settlement agreements and deeds in lieu of foreclosure. (See Doc. No. 1-4
16   ¶ 108.) Ocwen repeats their argument that they always had the ability to foreclose under
17   the Contract and, in the alternative, they did not personally foreclose on the Subject
18   Property.
19         Plaintiffs fail to articulate what about Ocwen’s election under the Contract was
20   unfair. Plaintiffs point to no established policy under state or federal law as a basis for an
21   unfair finding. Plaintiffs also do not articulate what about Ocwen’s conduct was “immoral,
22   unethical, oppressive, unscrupulous or substantially injurious to consumers” beyond the
23   conclusory statements that they engaged in misconduct. As plead, Plaintiffs’ FAC does not
24   allege anything more than a breach of contract as to Ocwen. Plaintiffs do allege the breach
25   of contract was intentional, but Plaintiffs have not pled sufficient facts to support such a
26   claim. As such, Plaintiffs fail to satisfy the unfair prong of the UCL.
27   ///
28   ///
                                                   20

                                                                                  18-cv-02467-AJB-WVG
 1                c.     Plaintiffs fail to sufficiently allege fraudulent conduct.
 2         To state a claim under the fraudulent prong of the UCL, courts utilize the “reasonable
 3   consumer” standard, which requires the plaintiff to “show that members of the public are
 4   likely to be deceived.” Williams v. Gerber Prods. Co., 552 F.3d 934, 938 (9th Cir. 2008)
 5   (internal citation and quotation marks omitted). If a UCL claim is grounded in alleged
 6   fraud, the heightened pleading standard of Federal Rule of Civil Procedure 9(b) applies.
 7   Kearns v. Ford Motor Co., 567 F.3d 1120, 1127 (9th Cir. 2009).
 8         Here, Plaintiffs’ fraudulent prong UCL claim fails because, as discussed above,
 9   fraud was not sufficiently pled and Plaintiffs have not alleged sufficient facts showing the
10   public is likely to be deceived by Ocwen’s conduct. The FAC is premised on the Contract
11   between Plaintiffs and Ocwen. While Plaintiffs do allege Ocwen engages in the same
12   conduct with other borrowers, Plaintiffs do not specifically allege how that conduct is
13   fraudulent. Ocwen argues the claim lacks the particularity required by Rule 9(b). (Doc. No.
14   6-1 at 22–23.) The Court agrees. As such, Plaintiffs fail to satisfy the fraudulent prong of
15   the UCL.
16                d.     Plaintiffs fail to sufficiently allege economic injury.
17         Ocwen argues “Plaintiffs cannot show entitlement to any relief prescribed by the
18   UCL.” (Doc. No. 6-1 at 23.) The Court agrees.
19          “A plaintiff suffers an injury in fact for purposes of standing under the UCL when
20   he or she has: (1) expended money due to the defendant's acts of unfair competition; (2)
21   lost money or property; or (3) been denied money to which he or she has a cognizable
22   claim.” Marilao v. McDonald's Corp., 632 F. Supp. 2d 1008, 1012 (S.D. Cal. 2009)
23   (internal citations omitted). “[T]he UCL is not an all-purpose substitute for a tort or contract
24   action.” Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134, 1150 (2003).
25   “[P]laintiffs are generally limited to injunctive relief and restitution.” Cel-Tech Commc’ns,
26   Inc., 20 Cal. 4th at 179. “Plaintiffs may not receive damages . . . or attorney fees.” Id.
27   Further, “nonrestitutionary disgorgement of profits is not an available remedy in an
28   individual action under the UCL.” Korea Supply Co., 29 Cal. 4th at 1152. However, the
                                                    21

                                                                                   18-cv-02467-AJB-WVG
 1   California Supreme Court “rejected in Clayworth the argument that if the plaintiffs could
 2   demonstrate no compensable losses or entitlement to restitution under section 17203 [of
 3   the UCL], they would lack standing under section 17204. As [the Court] explained, ‘this
 4   argument conflates the issue of standing with the issue of the remedies to which a party
 5   may be entitled. That a party may ultimately be unable to prove a right to damages (or,
 6   here, restitution) does not demonstrate that it lacks standing to argue for its entitlement to
 7   them.’” Kwikset Corp., 51 Cal. 4th at 336 (citing Clayworth v. Pfizer, Inc., 49 Cal. 4th 758,
 8   789 (2010)).
 9         Nonetheless, Plaintiffs’ FAC does not allege any facts that they expended any money
10   due to Ocwen’s, or any Defendants’ unfair business practices, they have lost money or
11   property, or have been denied money or property to which they have a legal right. Simply
12   stating in conclusory fashion that money has been lost is insufficient. “Likewise, the
13   negative credit rating . . . is not a loss capable of restitution. A negative credit rating is not
14   an identifiable sum of money.” Smith v. Nat’l City Mortg., No. 2:10-CV-00359 JAM, 2010
15   WL 5477688, at *7 (E.D. Cal. Dec. 30, 2010). The Court finds Plaintiffs have failed to
16   sufficiently allege their economic injury to satisfy the second element of a UCL claim.
17         Accordingly, the Court GRANTS Ocwen’s motion to dismiss as to this claim.
18         vii.     Intentional Infliction of Emotional Distress Claim
19         Ocwen moves to dismiss the seventh cause of action for intentional infliction of
20   emotional distress (“IIED”) for failing to state a claim on the grounds that the foreclosure
21   of the Subject Property was: (1) not extreme or outrageous; (2) not performed by Ocwen;
22   and/or (3) the Contract allowed for foreclosure.
23         In order to state a plausible claim for IIED, a plaintiff must plead facts sufficient to
24   show: (1) defendant engaged in extreme and outrageous conduct; (2) defendant intended
25   to cause, or acted in reckless disregard of the probability of causing, emotional distress; (3)
26   plaintiff suffered severe or extreme emotional distress; and (4) defendant’s extreme and
27   outrageous conduct was the actual and proximate cause of plaintiff’s emotional distress.
28   Hughes v. Pair, 46 Cal. 4th 1035, 1050–51 (2009) (citing Potter v. Firestone Tire & Rubber
                                                     22

                                                                                   18-cv-02467-AJB-WVG
 1   Co., 6 Cal. 4th 965, 1001 (1993)). “The law limits claims of intentional infliction of
 2   emotional distress to egregious conduct toward plaintiff proximately caused by defendant.”
 3   Potter, 6 Cal. 4th at 1001 (internal punctuation omitted, italics in original).
 4           Plaintiffs allege Ocwen lied, breached the Contract, reported Plaintiffs as delinquent,
 5   and foreclosed on the Subject Property. Plaintiffs argue Ocwen did so intending to cause
 6   emotional distress or with reckless disregard of the probability that Plaintiffs would suffer
 7   emotional distress and Ocwen’s conduct did in fact cause emotional distress to Plaintiffs.
 8   Ocwen argues that Plaintiffs’ IIED claim must fail because a foreclosure is not outrageous
 9   or egregious, Ocwen did not personally foreclose on the Subject Property, and the Contract
10   and DIL “explicitly provided for nonjudicial foreclosure.” (Doc. No. 6-1 at 21.) The Court
11   agrees and finds Plaintiffs have not alleged facts sufficient to state a plausible claim for
12   IIED.
13                 a.     Plaintiffs fail to plead outrageous and egregious conduct sufficiently.
14           To be outrageous and egregious, conduct “must be so extreme as to exceed all
15   bounds of that usually tolerated in a civilized community.” Davidson v. City of
16   Westminister, 32 Cal. 3d 197, 209 (1982).
17           The FAC does not contain sufficient facts to show Ocwen’s conduct “exceeds all
18   bounds of civilized society.” See id. Plaintiffs allege no facts tending to show the breach
19   of contract or foreclosure were inherently outrageous or that anyone involved acted or
20   behaved in an outrageous fashion. Ocwen’s conduct, as pled by Plaintiffs which is assumed
21   to be true, could constitute bad or wrongful conduct, but alone do not sufficiently
22   demonstrate outrageous or egregious conduct. Accord Sierra-Bay Fed. Land Bank Assn. v.
23   Superior Court, 227 Cal. App. 3d 318, 334 (1991) (“It is simply not tortious for a
24   commercial lender to lend money, take collateral, or to foreclose on collateral when a debt
25   is not paid.”); Mehta v. Wells Fargo Bank, N.A., 737 F. Supp. 2d 1185, 1204 (S.D. Cal.
26   2010) (“The fact that one of Defendant [bank’s] employees allegedly stated that the sale
27   would not occur but the house was sold anyway is not outrageous as that word is used in
28   this context.”); Sandy v. McClure, 676 F. Supp. 2d 866, 883 (N.D. Cal. 2009) (finding
                                                    23

                                                                                 18-cv-02467-AJB-WVG
 1   breach of a partnership agreement was not sufficiently outrageous to support a claim of
 2   IIED); Kennedy v. World Sav. Bank, FSB, No. 14-CV-5516-JSC, 2015 WL 1814634, at *9
 3   (N.D. Cal. Apr. 21, 2015) (“multiple California district courts have held that the act of
 4   foreclosing on a home does not qualify as the type of extreme behavior that supports an
 5   IIED claim absent allegations of bad faith.”) (citing Davenport v. Litton Loan Servicing,
 6   LP, 725 F. Supp. 2d 862, 884 (N.D. Cal. 2010)).
 7                b.     Plaintiffs fail to plead intent to cause extreme emotional distress
 8                       sufficiently.
 9         Plaintiffs then allege these acts were committed with an intent to cause emotional
10   distress to Plaintiffs or with reckless disregard of the probability that Plaintiffs would suffer
11   emotional distress. (Doc. No. 1-4 ¶ 137.) Beyond these conclusory allegations, the FAC
12   contains no facts to support Ocwen’s purported intent or reckless disregard.
13                c.     Plaintiffs fail to plead severe emotional distress sufficiently.
14         “Severe emotional distress means emotional distress of such substantial quality or
15   enduring quality that no reasonable [person] in civilized society should be expected to
16   endure it.” Hughes, 46 Cal. 4th at 1051 (quoting Potter, 6 Cal. 4th at 1004) (internal
17   quotation marks omitted). Liability for IIED “‘does not extend to mere insults, indignities,
18   threats, annoyances, petty oppressions, or other trivialities.’” Molko v. Holy Spirit Assn.,
19   46 Cal. 3d 1092, 1122 (1988) (quoting Rest. 2d Torts, § 46, com. d.).
20         Plaintiffs’   allegations     that   they        experienced   anxiety,   trouble   sleeping,
21   embarrassment, and emotional reactions as a result of the ultimate foreclosure and
22   discovering squatters on the property do not constitute “emotional distress of such
23   substantial quality or enduring quality that no reasonable [person] in civilized society
24   should be expected to endure it.” Hughes, 46 Cal. 4th at 1051.
25         The Court finds Plaintiffs’ FAC fails to allege facts sufficient to satisfy the elements
26   for IIED. Accordingly, the Court GRANTS Ocwen’s motion to dismiss as to this claim.
27   ///
28   ///
                                                       24

                                                                                     18-cv-02467-AJB-WVG
 1                viii.   Violations of Federal Fair Debt Collection Practices Act (15 U.S.C.
 2                        1692 et seq.)
 3         Ocwen moves to dismiss the eighth cause of action for violations of Section 1692 et
 4   seq. of Title 15 of the United States Code, the Federal Fair Debt Collection Practices Act
 5   (“FDCPA”), for failing to state a claim on the following grounds: (1) nonjudicial
 6   foreclosure does not qualify as an attempt to collect and debt and (2) Ocwen does not
 7   qualify as a debt collector under the FDCPA.
 8         “The FDCPA, 15 U.S.C. § 1692 et seq., was enacted ‘to eliminate abusive debt
 9   collection practices by debt collectors, to insure that those debt collectors who refrain from
10   using abusive debt collection practices are not competitively disadvantaged, and to
11   promote consistent State action to protect consumers against debt collection abuses.’ …
12   The FDCPA regulates the collection of ‘debts’ by ‘debt collectors’ by regulating the
13   number and type of contacts a debt collector may make with the debtor.” Rowe v. Educ.
14   Credit Mgmt. Corp., 559 F.3d 1028, 1031 (9th Cir. 2009) (quoting 15 U.S.C. § 1692(e)).
15   To state a claim under the FDCPA, a plaintiff must sufficiently allege: (1) the plaintiff is a
16   “consumer”; (2) the debt arises out of a transaction entered into for personal purposes; (3)
17   the defendant is a “debt collector”; and (4) the defendant violated one of the provisions
18   contained in 15 U.S.C. §§ 1692a–1692o. Turner v. Cook, 362 F.3d 1219, 1226–27 (9th Cir.
19   2004).
20         Plaintiffs allege they are “consumers” (i.e. “natural person[s] obligated or allegedly
21   obligated to pay any debt”). See 15 U.S.C.A. § 1692a(3). The debt at issue, i.e. the Loan,
22   arises out of the purchase of the Subject Property, which is a personal residence. (Doc. No.
23   1-4 ¶ 144.) Plaintiffs go on to allege Defendants, collectively, are “debt collectors” under
24   the section 1692a(6) because they engaged in collection activities and violated sections
25   1692e (made false and misleading representations) and 1692f (engaged in unfair practices)
26   with said collection activities. (Id. ¶¶ 146–49.) The collection activities alleged include,
27   sending late payment demands, offering loan modifications, recording the NTS,
28
                                                   25

                                                                                18-cv-02467-AJB-WVG
 1   foreclosing on the Subject Property, and reporting Plaintiffs as being in default to the credit
 2   agencies. (Id.)
 3         Ocwen argues that non-judicial foreclosure does not qualify as an attempt to collect
 4   a debt and that it is not a debt collector under the FDCPA. While non-judicial foreclosure
 5   activity does not qualify as a “debt” under section 1692a, the Ninth Circuit recently held
 6   such activity is an attempt to “enforce a security interest” under section 1692f. Dowers v.
 7   Nationstar Mortg., LLC, 852 F.3d 964, 971 (9th Cir. 2017). Therefore, entities, like Ocwen,
 8   engaging in non-judicial foreclosure activity are “debt collectors” under section 1692f. See
 9   id. Additionally, in correspondence from Ocwen to Plaintiffs, Ocwen identifies itself as a
10   “debt collector attempting to collect a debt.” (Doc. No. 1-4, Ex. B at 54.)
11         Section 1692f states in pertinent part that the following conduct is a violation of the
12   FDCPA “(6) Taking or threatening to take any nonjudicial action to effect dispossession
13   or disablement of property if--(A) there is no present right to possession of the property
14   claimed as collateral through an enforceable security interest; (B) there is no present
15   intention to take possession of the property….” 15 U.S.C. § 1692f(6). Plaintiffs allege they
16   settled and extinguished the underlying debt and the Loan and they deeded the property
17   back to Ocwen. (Doc. No. 1-4 ¶ 144.) Thus, there was no enforceable security interest as
18   Ocwen, through the DIL, owned the property and not Plaintiffs. These facts are sufficient
19   to state a plausible violation under section 1692f of the FDCPA.
20         Accordingly, the Court DENIES Ocwen’s motion to dismiss as to this claim.
21                ix.    Negligence Per Se Claim
22         Negligence per se is not an independent cause of action or right of action from
23   negligence. Quiroz v. Seventh Ave. Center, 140 Cal. App. 4th 1256, 1285–86 (2006).
24   Rather, negligence per se is an evidentiary presumption. See id. Thus, Plaintiffs should not
25   plead this as a separate cause of action, but rather may use it as an evidentiary presumption
26   to establish other causes of action. Accordingly, the Court GRANTS Ocwen’s motion to
27   dismiss as to this claim.
28   ///
                                                   26

                                                                                 18-cv-02467-AJB-WVG
 1   D.       Defendant Christiana Trust’s Motion to Dismiss
 2            Christiana Trust moves to dismiss all nine causes of action in Plaintiffs’ FAC for
 3   failure to state a claim as to each cause of action. The Court will assess the sufficiency of
 4   each claim as to Christiana Trust in turn.
 5            i.    Breach of Written Contract Claim
 6            Christiana Trust moves to dismiss the first cause of action on the following grounds:
 7   (1) Christiana Trust is not a party to the Contract and (2) Christiana Trust did not engage
 8   in any conduct that breached the Contract.
 9            The Court adopts the legal standard for this cause of action in section III.C.i., supra.
10   Additionally, “a contract cannot bind a nonparty, whether the nonparty is an intended
11   beneficiary or not.” F.B.T. Prods., LLC v. Aftermath Records, 827 F. Supp. 2d 1092, 1104
12   (C.D. Cal. 2011) (citing EEOC v. Waffle House, Inc., 534 U.S. 279, 294 (2002) (“It goes
13   without saying that a contract cannot bind a nonparty.”)).
14            In F.B.T., the district court held that plaintiffs were not a party to or a signatory on
15   the 2009 agreement or the settlement agreement and therefore, could not be bound by the
16   provisions in either. Id. This was despite reference to plaintiffs in both agreements. Id.
17   Similarly, here, Christiana Trust is referenced in the Contract and the DIL, as the trustee
18   for which Ocwen is the servicer. (Doc. No. 6-3 at 13, 17.) However, they are not listed as
19   a party to the Contract, nor are they a signatory. Therefore, Christiana Trust cannot be
20   found to be in breach of the Contract as currently pled.
21            Accordingly, the Court GRANTS Christiana Trust’s motion to dismiss as to this
22   claim.
23            ii.   Breach of Implied Covenant of Good Faith and Fair Dealing Claim
24            Christiana Trust moves to dismiss the second cause of action on the following
25   grounds: (1) Christiana Trust is not a party to the Contract; (2) Plaintiffs are seeking to
26   impose duties inconsistent with the terms of the parties’ Contract; (3) Plaintiffs’ claim is
27   duplicative of their breach of contract claim; and (4) Plaintiffs fail to allege a special
28   relationship between the parties as required to support a claim for punitive damages.
                                                     27

                                                                                   18-cv-02467-AJB-WVG
 1            The Court adopts the legal standard for this cause of action in section III.C.ii., supra.
 2   Because Christiana Trust is not a party to nor a signatory on the Contract, Plaintiffs’ breach
 3   of implied covenant claim, as currently pled, also fails. For this reason, Court declines to
 4   address the remainder of Christiana Trust’s arguments as to this cause of action.
 5            Accordingly, the Court GRANTS Christiana Trust’s motion to dismiss as to this
 6   claim.
 7            iii.   Fraud and Intentional Misrepresentation Claim
 8            Christiana Trust moves to dismiss the third cause of action on the following grounds:
 9   (1) the FAC does not contain allegations of fraud as to Christiana Trust; (2) any statements
10   or promises allegedly made during negotiations are not actionable because of the execution
11   of the Contract; and (3) Plaintiffs claims falls short of the Rule 9(b) requirements.
12            The Court adopts the legal standard and reasoning for this claim as detailed in section
13   III.C.iii., supra. Plaintiffs fail to plead their fraud claim with particularity as required by
14   Rule 9(b). See Vess, 317 F.3d at 1106–07 (stating a plaintiff must include “the who, what,
15   where, when and how” of the fraud).
16            Accordingly, the Court GRANTS Christiana Trust’s motion to dismiss as to this
17   claim.
18            iv.    Negligent Misrepresentation Claim
19            Christiana Trust relies on the failure of the third cause of action (fraud claim) to
20   argue the negligent misrepresentation claim must also fail.
21            The Court adopts the legal standard and reasoning for this claim as detailed in section
22   III.C.iv., supra. Plaintiffs have failed to plead their negligent misrepresentation claim with
23   particularity as required by Rule 9(b) and Plaintiffs allegations are insufficient to state a
24   claim for negligent misrepresentation.
25            Accordingly, the Court GRANTS Christiana Trust’s motion to dismiss as to this
26   claim.
27   ///
28   ///
                                                      28

                                                                                    18-cv-02467-AJB-WVG
 1            v.    Negligence Claim
 2            Christiana Trust moves to dismiss the fifth cause of action on the ground that it fails
 3   as a matter of law because Christiana Trust owed no duty of care to Plaintiffs.
 4            The Court adopts the legal standard for this claim as detailed in section III.C.v.,
 5   supra. Plaintiffs allege Christiana Trust owed them a “general duty of care . . . to prevent
 6   causing injury to Plaintiff.” (Doc. No. 1-4 ¶ 77.) However, the FAC is unclear as to the
 7   basis of Christiana Trust’s “general duty of care,” how Christiana Trust breached that duty,
 8   or how Christiana Trust caused Plaintiffs’ alleged injuries. Merely reciting the duty element
 9   is insufficient to establish Christiana Trust owed Plaintiffs a duty of care. See Iqbal, 556
10   U.S. at 678. As pled, Christiana Trust was the trustee on the deed of trust for which Ocwen
11   was the servicer. These facts alone are insufficient to show Christiana Trust owed Plaintiffs
12   a duty of care.
13            Accordingly, the Court GRANTS Christiana Trust’s motion to dismiss as to this
14   claim.
15            vi.   Violations of California Business and Professions Code § 17200 Claim
16            Christiana Trust moves to dismiss the sixth cause of action on the following grounds:
17   (1) Plaintiffs cannot satisfy the unlawful prong of the UCL; (2) Plaintiffs cannot satisfy the
18   unfair prong of the UCL; (3) Plaintiffs cannot satisfy the fraudulent prong of the UCL; and
19   (4) Plaintiffs cannot show entitlement to any relief prescribed by the UCL.
20            The Court adopts the legal standards and reasoning for this claim as detailed in
21   sections III.C.vi., supra. As discussed above, Plaintiffs have pled facts sufficient to support
22   a violation under the FDCPA. Therefore, Plaintiffs have sufficiently alleged facts to
23   support a violation of the UCL under the unlawful prong.
24            Christiana Trust also argues Plaintiffs cannot satisfy the unfairness prong of the
25   UCL. Plaintiffs allege that Christiana Trust engaged in continued collection activities
26   without a valid security interest to enforce. Thus, Plaintiffs have alleged facts to support
27   their claim Christiana Trust acted unfairly. Therefore, Plaintiffs have sufficiently alleged
28   violation of the UCL under the unfairness prong.
                                                     29

                                                                                  18-cv-02467-AJB-WVG
 1            Lastly, as previously discussed, Plaintiffs’ FAC fails to plead their fraud claims with
 2   particularity and, therefore, must fail. Furthermore, Plaintiffs fail to allege how the public
 3   would be likely be deceived by Christiana Trust’s conduct.
 4            As stated in section III.C.vi., supra, the Court finds Plaintiffs fail to sufficiently
 5   allege their economic injury to satisfy the second element of a UCL claim.
 6            Accordingly, the Court GRANTS Christiana Trust’s motion to dismiss as to this
 7   claim.
 8            vii.    Intentional Infliction of Emotional Distress Claim
 9            Christiana Trust moves to dismiss the seventh cause of action on the ground that no
10   extreme or outrageous activity occurred.
11            The Court adopts the legal standards and reasoning for this claim as detailed in
12   section III.C.vii., supra. Plaintiffs have not alleged any facts to show that Christiana Trust
13   engaged in outrageous or egregious conduct.
14            Accordingly, the Court GRANTS Christiana Trust’s motion to dismiss as to this
15   claim.
16            viii.   Violations of 15 U.S.C. § 1692 et seq. Claim
17            Christiana Trust moves to dismiss the eighth cause of action on the following
18   grounds: (1) Christiana Trust is not a “debt collector” within the meaning of the statute and
19   (2) foreclosing on a property pursuant to a deed of trust is not a “collection of a debt” within
20   the meaning of the statute.
21            The Court adopts the legal standard for this claim as detailed in section III.C.viii.,
22   supra. Plaintiffs allege that Christiana Trust continued collection activities without a valid
23   security interest to enforce. Accordingly, Plaintiffs have alleged sufficient facts to show
24   Christiana Trust engaged in a “collection of a debt.” Christiana Trust argues they are not a
25   debt collector within the meaning of the FDCPA. (Doc. No. 24-1 at 22.) Under section
26   1692f(6), Christiana Trust may be found to be a debt collector. See Dowers, 852 F.3d at
27   971. As such, these facts are sufficient to state a plausible violation of section 1692f of the
28   FDCPA.
                                                     30

                                                                                  18-cv-02467-AJB-WVG
 1            Accordingly, the Court DENIES Christiana Trust’s motion to dismiss as to this
 2   claim.
 3            ix.   Negligence Per Se Claim
 4            Negligence per se is not an independent cause of action or right of action from
 5   negligence. Quiroz, 140 Cal. App. 4th at 1285–86. Rather, negligence per se is an
 6   evidentiary presumption. See id. Thus, Plaintiffs should not plead this as a separate cause
 7   of action, but rather may use it as an evidentiary presumption to establish other causes of
 8   action. Accordingly, the Court GRANTS Christiana Trust’s motion to dismiss as to this
 9   claim.
10   E.       Defendants Caliber Home Loans, Inc. and U.S. Bank Trust, N.A.’s Motion to
11            Dismiss
12            Caliber Home Loans, Inc., and U.S. Bank Trust, N.A., (collectively “Caliber”) move
13   to dismiss all nine causes of action in Plaintiffs’ FAC for failure to state a claim on various
14   grounds. The Court will assess the sufficiency of each claim as to Caliber in turn.
15            i.    Breach of Written Contract Claim
16            Caliber moves to dismiss the first of action on the ground that Caliber was not a
17   party to the Contract.
18            The Court adopts the legal standard for this cause of action in section III.C.i., supra.
19   Additionally, “a contract cannot bind a nonparty, whether the nonparty is an intended
20   beneficiary or not.” F.B.T. Prods., LLC, 827 F. Supp. 2d at 1104 (citing EEOC, 534 U.S.
21   at 294 (“It goes without saying that a contract cannot bind a nonparty.”)). Plaintiffs allege
22   they entered into the Contract with Ocwen. There are no allegations that Caliber was a
23   party or a signatory to the contract. Plaintiffs argue in their oppositions papers that Caliber
24   assumed Ocwen’s obligations under the Contract, (Doc. No. 30 at 5), however, Plaintiffs
25   offer no facts to support their claim beyond that conclusory statement. Furthermore, as
26   stated in section III.B., supra, Plaintiffs fail to adequately plead conspiracy or agency
27   among the Defendants. Therefore, Caliber cannot be found to be in breach of the Contract
28   as currently pled.
                                                     31

                                                                                   18-cv-02467-AJB-WVG
 1         Accordingly, the Court GRANTS Caliber’s motion to dismiss as to this claim.
 2         ii.    Breach of Implied Covenant of Good Faith and Fair Dealing Claim
 3         Caliber moves to dismiss the second cause of action on the ground that there is no
 4   viable breach of contract claim against them.
 5         The Court adopts the legal standard for this cause of action in section III.C.ii., supra.
 6   Caliber is not a party to nor a signatory on the Contract. Plaintiffs’ allegations of
 7   conspiracy, agency, and assumption of contractual obligations were also insufficiently pled
 8   thus, Plaintiffs’ breach of implied covenant claim also fails.
 9         Accordingly, the Court GRANTS Caliber’s motion to dismiss as to this claim.
10         iii.   Fraud and Intentional Misrepresentation Claim
11         Caliber moves to dismiss the third cause of action on the following grounds: (1) the
12   claim fails to satisfy Rule 9(b) and (2) Caliber did not start servicing the Loan until after
13   Contract was purportedly in effect.
14         The Court adopts the legal standard and reasoning for this claim as detailed in section
15   III.C.iii., supra. Plaintiffs fail to plead their fraud claim with particularity as required by
16   Rule 9(b). See Vess, 317 F.3d at 1106–07 (stating a plaintiff must include “the who, what,
17   where, when and how” of the fraud).
18         Accordingly, the Court GRANTS Caliber’s motion to dismiss as to this claim.
19         iv.    Negligent Misrepresentation Claim
20         Caliber move to dismiss the fourth cause of action on the following grounds: (1) the
21   claim fails to satisfy Rule 9(b) and (2) Caliber did not start servicing the Loan until after
22   Contract was purportedly in effect.
23         The Court adopts the legal standard and reasoning for this claim as detailed in section
24   III.C.iv., supra. Plaintiffs fail to plead their negligent misrepresentation claim with
25   particularity as required by Rule 9(b) and Plaintiffs’ allegations are insufficient to state a
26   claim for negligent misrepresentation.
27         Accordingly, the Court GRANTS Caliber’s motion to dismiss as to this claim.
28   ///
                                                   32

                                                                                 18-cv-02467-AJB-WVG
 1         v.     Negligence Claim
 2         Caliber moves to dismiss the fifth cause of action on the ground that they did not
 3   owe Plaintiffs a duty of care.
 4         The Court adopts the legal standard for this claim as detailed in section III.C.v.,
 5   supra. Plaintiffs allege that Caliber owed them a “general duty of care . . . to prevent
 6   causing injury to Plaintiff.” (Doc. No. 1-4 ¶ 77.)
 7         However, the FAC is unclear as to the basis of Caliber’s “general duty of care,” how
 8   Caliber breached that duty, or how Caliber caused Plaintiffs’ alleged injuries. Merely
 9   reciting the duty element is insufficient to establish Caliber owed Plaintiffs a duty of care.
10   See Iqbal, 556 U.S. at 678. As pled, Caliber was the successor servicer and U.S. Bank was
11   the trustee on the deed of trust. These facts alone are insufficient to show Caliber owed
12   Plaintiffs a duty of care.
13         Accordingly, the Court GRANTS Caliber’s motion to dismiss as to this claim.
14         vi.    Violations of California Business and Professions Code § 17200 Claim
15         Caliber moves to dismiss the sixth cause of action on the following grounds: (1)
16   Plaintiffs’ UCL claim is predicated on Plaintiffs’ other causes of action and each of them
17   fail and (2) Plaintiffs lack standing to bring a UCL claim because Plaintiffs have not
18   suffered an injury in fact.
19         The Court adopts the legal standards and reasoning for this claim as detailed in
20   sections III.C.vi., supra. A violation of the FDCPA is a viable basis for asserting a violation
21   under the unlawful of the UCL. See Renick, 290 F.3d 1058. As discussed above, Plaintiffs
22   have pled facts sufficient to support a violation under the FDCPA. Therefore, Plaintiffs
23   have sufficiently alleged facts to support a violation of the UCL under the unlawful prong.
24         However, as stated in section III.C.vi., supra, the Court finds Plaintiffs have failed
25   to sufficiently allege their economic injury to satisfy the second element of a UCL claim.
26         Accordingly, the Court GRANTS Caliber’s motion to dismiss as to this claim.
27   ///
28   ///
                                                   33

                                                                                 18-cv-02467-AJB-WVG
 1          vii.    Intentional Infliction of Emotional Distress Claim
 2          Caliber moves to dismiss the seventh cause of action on the following grounds: (1)
 3   breach of contract cannot be the basis of an IIED claim and (2) wrongful foreclosure cannot
 4   be the basis of an IIED claim.
 5          The Court adopts the legal standards and reasoning for this claim as detailed in
 6   section III.C.vii., supra. The Court finds Plaintiffs have not sufficiently pled facts to
 7   support their IIED claim.
 8          Accordingly, the Court GRANTS Caliber’s motion to dismiss as to this claim.
 9          viii.   Violations of 15 U.S.C. § 1692 et seq. Claim
10          Caliber moves to dismiss the eighth cause of action on the following grounds: (1)
11   Caliber is not a “debt collector” within the meaning of the statute and (2) foreclosing on a
12   property pursuant to a deed of trust is not a “collection of a debt” within the meaning of
13   the statute.
14          The Court adopts the legal standard for this claim as detailed in section III.C.viii.,
15   supra. Plaintiffs allege that Caliber continued collection activities against Plaintiffs without
16   a valid security interest to enforce. Thus, Plaintiffs have alleged sufficient facts to support
17   to show Caliber engaged in a “collection of a debt.” Caliber argues they are not a debt
18   collector within the meaning of the FDCPA. (Doc. No. 27-1 at 17–18.) Under section
19   1692f(6), Caliber may be found to be a debt collector for the same reason Ocwen and
20   Christiana Trust may be debt collectors. See Dowers, 852 F.3d at 971. Therefore, these
21   facts are sufficient to state a plausible violation of section 1692f of the FDCPA.
22          Accordingly, the Court DENIES Caliber’s motion to dismiss as to this claim.
23          ix.     Negligence Per Se Claim
24          Negligence per se is not an independent cause of action or right of action from
25   negligence. Quiroz, 140 Cal. App. 4th at 1285–86. Rather, negligence per se is an
26   evidentiary presumption. See id. Thus, Plaintiffs should not plead this as a separate cause
27   of action, but rather may use it as an evidentiary presumption to establish other causes of
28   action. Accordingly, the Court GRANTS Caliber’s motion to dismiss as to this claim.
                                                    34

                                                                                  18-cv-02467-AJB-WVG
 1   F.    Leave to Amend
 2         The Court “should freely give leave when justice so requires.” Fed. R. Civ. P.
 3   15(a)(2). Leave to amend should be granted if it appears possible that the plaintiff can
 4   correct the complaint’s deficiency. Id.; Balistreri v. Pacifica Police Dep’t, 901 F.2d 696,
 5   701 (9th Cir. 1988). Here, the Court finds leave to amend appropriate, particularly in light
 6   of the lack of clarity as to each individual Defendants’ liability for each cause of action.
 7   Accordingly, the Court GRANTS Plaintiffs leave to amend.
 8                                     IV.   CONCLUSION
 9         Based on the foregoing reason, the Court therefore GRANTS in part and DENIES
10   in part Ocwen’s motion to dismiss; GRANTS in part and DENIES in part Christiana
11   Trust’s motion to dismiss; and GRANTS in part and DENIES in part Caliber’s motion to
12   dismiss. Plaintiffs are GRANTED LEAVE TO AMEND. Plaintiffs must file an amended
13   complaint by November 4, 2019.
14         IT IS SO ORDERED.
15
16   Dated: September 30, 2019

17
18
19
20
21
22
23
24
25
26
27
28
                                                  35

                                                                              18-cv-02467-AJB-WVG
